Method for Predicting Filter of Air Purifier Using Machine Learning


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2021 and 02/10/2022 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Method For Predicting Filter Purifying Efficiency and Exchange Time Using Machine Learning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 9, and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delin (US 20200179857; “Delin”), and further in view of De Pelsemaeker (WO 2020064187; “De Pelsemaeker”).

Regarding claim 1, Delin discloses, in figures 1-2, a method for predicting lifespan (700) of a filter (300) in an air cleaner (100), the method comprising: obtaining, via a sensor (not enumerated, see ¶ 0077), first fine dust concentration data that includes a fine dust concentration of a space (¶ 0077, examiner notes Delin’s sensor measures the average pollutant concentration in an ambient volume) within which the air cleaner (100) is placed (see figure 1, examiner notes Delin’s air treatment device is in the ambient volume); receiving, from an external server, second fine dust concentration data that includes an outdoor fine dust concentration in an outside area (¶ 0077, Delin external unit sends information regarding pollutant concentration data for the geographical area, ¶ 0026, examiner notes Delin’s alternative uses data from the sensor and outdoor condition pollutant concentration data where the device is used) to where the air cleaner (100) is placed; obtaining, from memory, history data related to usage (¶ 0089, Delin utilizes stored values representing accumulated particle mass of previous sample periods) of the air cleaner (100); providing the first fine dust concentration data (see previous comment), the second fine dust concentration data (see previous comment), and the history data (see previous comment), to a lifespan prediction model ((600) ¶ 0044-0045, examiner notes Delin’s reference pollutant amount is a CCM value based on a CADR model of the filter) for generating an output value (¶ 0090, Delin determines the utilized capacity of the filter); and determining a purifying efficiency (¶ 0005, Delin determines a total accumulated pollutant amount in the filter, examiner notes Delin discloses filter production efficiency is inversely proportional to the filter load, ¶ 0090, Delin additionally compares actual filter load to a reference linked to CADR- clean air delivery rate, the examiner asserts CADR is a measure of efficiency) and exchange time (700) of the filter (300) according to the output value (500).
Delin fails to explicitly disclose determining purifying efficiency.
De Pelsemaeker teaches, determining purifying efficiency (p. 8, lines 26-29, De Pelsemaeker determines and outputs filter efficiency based on filter clogging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use De Pelsemaeker’s scheme of linking filter clogging with filter efficiency to inform Delin to link the degree of filter load as filter efficiency when communicating utilized capacity. Doing so provides additional incentive to replace the filter.

Regarding claim 2, Delin and De Pelsemaeker disclose, in Delin’s figures 1-2, the first fine dust concentration data (¶ 0077, examiner notes Delin’s sensor measures the average pollutant concentration in an ambient volume) includes at least one of an indoor fine dust concentration before filtering operations (¶ 0023, Delin’s sensors may be arranged at the inlet or the outlet of the air treatment device) of the air cleaner (100) or an indoor fine dust concentration after filtering operations (see previous comment) of the air cleaner (100).

Regarding claim 3, Delin and De Pelsemaeker disclose, in Delin’s figures 1-2, the history data includes an operation time after which the filter has been exchanged (¶ 0036, Delin’s filter time T is the total time a filter has been in place, the examiner asserts Delin stores this value since it is used in determining a degree of utilized capacity of a filter).

Regarding claim 9, Delin and De Pelsemaeker disclose, in Delin’s figures 1-2,  extracting a feature from the history data (¶ 0091, Delin calculates total days), the first fine dust concentration data (¶ 0077, examiner notes Delin’s sensor measures the average pollutant concentration in an ambient volume), and the second fine dust concentration data (¶ 0077, Delin external unit sends information regarding pollutant concentration data for the geographical area, ¶ 0026, examiner notes Delin’s alternative uses data from the sensor and outdoor condition pollutant concentration data where the device is used); providing the feature to the lifespan prediction model ((600) ¶ 0044-0045, examiner notes Delin’s reference pollutant amount is a CCM value based on a CADR model of the filter) for generating a second output value (¶ 0091, “remaining filter life”); and determining the purifying efficiency (¶ 0005, Delin determines a total accumulated pollutant amount in the filter, examiner notes Delin discloses filter production efficiency is inversely proportional to the filter load, ¶ 0090, Delin additionally compares actual filter load to a reference linked to CADR- clean air delivery rate, the examiner asserts CADR is a measure of efficiency) and the exchange time of the filter (¶ 0091, examiner notes Delin’s remaining time before filter change is calculated under the assumption that the remaining period of use will be under the current operating conditions) according to the second output value of the lifespan prediction model (see previous comment).
Regarding claim 11, Delin discloses, in figures 1-2, an intelligent air cleaner (100), comprising: a memory (¶ 0036, examiner notes Delin’s device stores a value of accumulated particle mass therefore Delin’s device comprises a memory); a sensor (not enumerated, see ¶ 0077); a transceiver (¶ 0025, Delin’s device receives pollutant concentration data from different geographical areas, further Delin’s device communicates with the server as depicted by the two way arrow of figure 1, examiner asserts Delin’s receiving and communicating functions require a transceiver); and a processor (¶ 0064 and claim 1, Delin’s circuitry is a controller adapted to execute determining accumulated pollutant amount a degree of utilized capacity of a filter) configured to: obtain, via the sensor (not enumerated, see ¶ 0077), first fine dust concentration data that includes a fine dust concentration of a space (¶ 0077, examiner notes Delin’s sensor measures the average pollutant concentration in an ambient volume) within which the air cleaner (100) is placed (see figure 1, examiner notes Delin’s air treatment device is in the ambient volume); receive, from an external server via the transceiver (see previous comment), second fine dust concentration data that includes an outdoor fine dust concentration in an outside area to where (¶ 0077, Delin external unit sends information regarding pollutant concentration data for the geographical area, ¶ 0026, examiner notes Delin’s alternative uses data from the sensor and outdoor condition pollutant concentration data where the device is used) the air cleaner (100) is placed; obtain, from the memory (see previous comment), history data related to usage (¶ 0089, Delin utilizes stored values representing accumulated particle mass of previous sample periods) of the air cleaner (100); provide the first fine dust concentration data (see previous comment), the second fine dust concentration data (see previous comment), and the history data (see previous comment), to a lifespan prediction model ((600) ¶ 0044-0045, examiner notes Delin’s reference pollutant amount is a CCM value based on a CADR model of the filter) for generating an output value (¶ 0090, Delin determines the utilized capacity of the filter); and determine a purifying efficiency (¶ 0005, Delin determines a total accumulated pollutant amount in the filter, examiner notes Delin discloses filter production efficiency is inversely proportional to the filter load, ¶ 0090, Delin additionally compares actual filter load to a reference linked to CADR- clean air delivery rate, the examiner asserts CADR is a measure of efficiency) and exchange time (700) of the filter (300) according to the output value (500).
Delin fails to explicitly disclose determining purifying efficiency.
De Pelsemaeker teaches, determining purifying efficiency (p. 8, lines 26-29, De Pelsemaeker determines and outputs filter efficiency based on filter clogging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use De Pelsemaeker’s scheme of linking filter clogging with filter efficiency to inform Delin to link the degree of filter load as filter efficiency when communicating utilized capacity. Doing so provides additional incentive to replace the filter.

Regarding claim 12, Delin and De Pelsemaeker disclose, in Delin’s figures 1-2, the first fine dust concentration data (¶ 0077, examiner notes Delin’s sensor measures the average pollutant concentration in an ambient volume) includes at least one of an indoor fine dust concentration before filtering operations (¶ 0023, Delin’s sensors may be arranged at the inlet or the outlet of the air treatment device) of the air cleaner (100) or an indoor fine dust concentration after filtering operations (see previous comment) of the air cleaner (100).

Regarding claim 13, Delin and De Pelsemaeker disclose, in Delin’s figures 1-2, the history data includes an operation time after which the filter has been exchanged (¶ 0036, Delin’s filter time T is the total time a filter has been in place, the examiner asserts Delin stores this value since it is used in determining a degree of utilized capacity of a filter).

Claims 4 - 7 and 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delin (US 20200179857; “Delin”) and De Pelsemaeker (WO 2020064187; “De Pelsemaeker”), further in view of Meis (US 20200256578; “Meis”).

Regarding claim 4, Delin and De Pelsemaeker disclose the lifespan prediction model exchange time of the filter (700) varies (¶ 0015, Delin’s prediction is more accurate than systems that use estimates of loading because the prediction varies based on operating conditions and pollutant data) depending on data of the history data that relates to use of the air cleaner (¶ 0089, Delin utilizes stored values representing accumulated particle mass of previous sample periods) and the first fine dust concentration data (¶ 0077, examiner notes Delin’s sensor measures the average pollutant concentration in an ambient volume) and the second fine dust concentration data (¶ 0077, Delin external unit sends information regarding pollutant concentration data for the geographical area, ¶ 0026, examiner notes Delin’s alternative uses data from the sensor and outdoor condition pollutant concentration data where the device is used).
Delin and De Pelsemaeker fail to disclose the prediction model is a previously trained artificial neural network model.
Meis discloses the lifespan prediction model is a previously trained artificial neural network model (¶ 0112, artificial intelligence classifiers to recognize patterns for filter replacement), with exchange time of the filter being set as training data (¶ 0112, Meis AI is trained to generate expected filter lifetime data and filter replacement recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meis’s trained AI as Delin and De Pelsemaeker’s filter operation model. Doing so increases result validity when the data is non-linear.

Regarding claim 5, Delin, De Pelsemaeker and Meis disclose information regarding the exchange time includes a remaining lifespan of the filter (Delin (700)) of the air cleaner (Delin (300)).

Regarding claim 6, Delin, De Pelsemaeker and Meis disclose displaying, on a display, information regarding the exchange time of the filter (¶ 0066, Delin’s device displays upcoming filter change and remaining filter lifetime).

Regarding claim 7, Delin, De Pelsemaeker and Meis fail disclose displaying, on a display, a state of the filter in a different color depending on a remaining lifespan of the filter.
However, the examiner takes official notice that displaying information in different colors depending on criticality of the information is well known in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known technique of displaying information in different colors depending on the criticality of the information to inform Delin, De Pelsemaeker and Meis to display a state of the filter in different colors depending on the remaining lifespan of the filter. Doing increases awareness of the operator to changes in filter lifetime information, increasing the probability of the operator exchanging the filter at the appropriate time.
Regarding claim 14, Delin and De Pelsemaeker disclose the lifespan prediction model exchange time of the filter (700) varies (¶ 0015, Delin’s prediction is more accurate than systems that use estimates of loading because the prediction varies based on operating conditions and pollutant data) depending on data of the history data that relates to use of the air cleaner (¶ 0089, Delin utilizes stored values representing accumulated particle mass of previous sample periods) and the first fine dust concentration data (¶ 0077, examiner notes Delin’s sensor measures the average pollutant concentration in an ambient volume) and the second fine dust concentration data (¶ 0077, Delin external unit sends information regarding pollutant concentration data for the geographical area, ¶ 0026, examiner notes Delin’s alternative uses data from the sensor and outdoor condition pollutant concentration data where the device is used).
Delin and De Pelsemaeker fail to disclose the prediction model is a previously trained artificial neural network model.
Meis discloses the lifespan prediction model is a previously trained artificial neural network model (¶ 0112, artificial intelligence classifiers to recognize patterns for filter replacement), with exchange time of the filter being set as training data (¶ 0112, Meis AI is trained to generate expected filter lifetime data and filter replacement recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meis’s trained AI as Delin and De Pelsemaeker’s filter operation model. Doing so increases result validity when the data is non-linear.

Regarding claim 15, Delin, De Pelsemaeker and Meis disclose information regarding the exchange time includes a remaining lifespan of the filter (Delin (700)) of the air cleaner (Delin (300)).
Regarding claim 16, Delin, De Pelsemaeker and Meis disclose displaying, on a display, information regarding the exchange time of the filter (¶ 0066, Delin’s device displays upcoming filter change and remaining filter lifetime).

Regarding claim 17, Delin, De Pelsemaeker and Meis fail disclose displaying, on a display, a state of the filter in a different color depending on a remaining lifespan of the filter.
However, the examiner takes official notice that displaying information in different colors depending on criticality of the information is well known in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known technique of displaying information in different colors depending on the criticality of the information to inform Delin, De Pelsemaeker and Meis to display a state of the filter in different colors depending on the remaining lifespan of the filter. Doing increases awareness of the operator to changes in filter lifetime information, increasing the probability of the operator exchanging the filter at the appropriate time.

Allowable Subject Matter
Claims 8, 10 and 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Delin and De Pelsemaeker to include calculating variation in fine dust concentration based on the first fine dust concentration data obtained from the sensor while operating the air cleaner; and stopping the operating of the air cleaner based on the variation in the fine dust concentration being less than a preset threshold and the filter not being exchanged at an exchange time of the filter. The examiner concludes prior art teaching is improbable.

Regarding claim 10, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Delin and De Pelsemaeker to include controlling a communication interface to transmit the history data, the first fine dust concentration data, and the second fine dust concentration data, to an artificial intelligence (AI) processor included in a five-generation (5G) network; and controlling the communication interface to receive AI-processed information from the AI processor, wherein the AI-processed information includes the purifying efficiency and the exchange time of the filter.

Regarding claim 18, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Delin and De Pelsemaeker to include the processor is further configured to: calculate variation in fine dust concentration based on the first fine dust concentration data obtained from the sensor while operating the air cleaner.
Dependent claim 19 would be allowable for the same reasons as above.

Regarding claim 20, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify combined Delin and De Pelsemaeker to include the processor is further configured to: control the transceiver to transmit the history data, the first fine dust concentration data, and the second fine dust concentration data, to an artificial intelligence (AI) processor included in a five-generation (5G) network; and control the communication interface to receive AI-processed information from the AI processor, wherein the AI-processed information includes the purifying efficiency and the exchange time of the filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856